DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application
This office Action is in response to Applicant's Application filled on 09/24/2021. Claims 16-31 are pending for this examination. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 04/20/2020. 

Oath/Declaration
The oath or declaration filed on 05/14/2021 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/20/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Election/Restrictions
Applicant’s election of group I, claims 16-23 in the reply filed on 09/24/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The election is without traverse because the response is incomplete. 
This office action considers claims 16-31 pending for prosecution, wherein claims 24-31 are withdrawn from further consideration, and 16-23 are presented for examination.

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

Claims 16-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US 2013/0082273 A1; hereafter Ting) in view of  Lee et al ( US 2010/0178720 A1; hereafter Lee).

Regarding claim 16, Ting discloses an optoelectronic semiconductor component comprising:
a semiconductor body ( Fig 4, stacked layer 405,  410, 415, 420 and 430) comprising: 
a first region ( Fig 4, n-GaN , as first region 405, Para [ 0068]) ; an active region configured to generate electromagnetic radiation ( Fig 4, InGaN active region 415, Para [ 0068]); a starting region ( Fig 4,  region 420, Para [ 0068], as starting region); a plurality of funnel-shaped openings ( Fig 4, pits 435) ; and a second region ( Fig 4, p-GaN, as second region 430a, Para [ 0068]) , wherein the starting region  ( Fig 4,  410, as starting region) is arranged between the first region ( Fig 4, n-GaN layer 405, as first region 405 ) and the active region ( Fig 4, active region 415), wherein the active region ( Fig 4, active region 415) is arranged between the starting region ( Fig 4, layer  410, Para [ 0068], as starting region) and the second region ( Fig 4, 430a), wherein the funnel-shaped openings extend from the starting region ( Fig 4210, Para [ 0068], as starting region) through the active region ( Fig 4, active region 415) as far as the second region (430a), wherein the semiconductor body is based on a nitride compound semiconductor material ( Fig 4, stacked layer 405,  410, 415, 420 and 430), wherein the first region comprises n-doping (n-GaN layer 405), wherein the second region comprises p-doping Fig 4, p-GaN, as second region 430a, Para [ 0068]), wherein the 
 
But, Ting does not disclose explicitly a density of dislocations inside the first region “n-GaN”.  
In a similar field of endeavor, Lee discloses a density of dislocations inside the first region “n-GaN” (Para [0032]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Ting in light of Lee teaching “a density of dislocations inside the first region “n-GaN” (Para [0032])” for further advantage such as to reverse breakdown voltages.

Regarding claim 17, Ting and Lee discloses the optoelectronic semiconductor component of claim 16, Ting further discloses wherein the funnel- shaped openings are adapted for improved charge carrier injection from the second region into the active region (Para [0051-0060]).

Regarding claim 21,   Ting and Lee discloses the optoelectronic semiconductor component of claim 16, Ting further discloses wherein the density of the funnel-shaped openings is adjusted by a growth temperature, the growth temperature lying in a 0C inclusive to 9500C inclusive ( Para [0057, 0113- 0114]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ting (US 2013/0082273 A1; hereafter Ting) in view of  Lee et al ( US 2010/0178720 A1; hereafter Lee) as applied claims above and further in view of   Shibata et al (US 2002/0175389 A1; hereafter Shibata).

Regarding claim 18, Ting and Lee discloses the optoelectronic semiconductor component of claim 16, But, Ting and Lee does not disclose explicitly wherein the density of the funnel-shaped openings is at least 106 cm-2 and at most 1010 cm-2.  
In a similar field of endeavor, McLaurin discloses wherein the density of the funnel-shaped openings is at least 106 cm-2 and at most 1010 cm-2 (Para [0057]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Ting and Lee in light of McLaurin teaching “wherein the density of the funnel-shaped openings is at least 106 cm-2 and at 10 cm-2 (Para [0057])” for further advantage such as enhance carrier mobility and improve device performance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ting ( US 2013/0082273 A1; hereafter Ting) in view of  Lee et al ( US 2010/0178720 A1; hereafter Lee) as applied claims above and further in view of  McLaurin et al ( US 2009/0289334 A1; hereafter McLaurin).

Regarding claim 19,  Ting and Lee discloses the optoelectronic semiconductor component of claim 16, Ting  further discloses wherein the density of the funnel-shaped openings ( v-pits 435) is adjusted by a concentration of a dopant in the starting region ( v-pits 435, in the region 410,  which is doped GaN, Para [0036, 0104]), 
But, Ting and Lee does not disclose explicitly the dopant being silicon or germanium. 
In a similar field of endeavor, McLaurin discloses the dopant being silicon or germanium (Para [0090], GaN-doped with silicon).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Ting and Lee in light of McLaurin 
 
Regarding claim 20, Ting , Lee and McLaurin discloses the optoelectronic semiconductor component of claim 19, McLaurin further discloses wherein a value of a dopant concentration is in a range from o atoms per cubic centimeter inclusive to 1x1020 atoms per cubic centimeter inclusive (Para [0090]). 
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Ting and Lee in light of McLaurin teaching “wherein a value of a dopant concentration is in a range from o atoms per cubic centimeter inclusive to 1x1020 atoms per cubic centimeter inclusive (Para [0090])” for further advantage such as enhance carrier mobility and improve device performance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 
Allowable Subject Matter

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the density of the funnel-shaped openings is adjusted by an addition of indium, a material proportion of indium in the starting region lying between o.1% inclusive and 2% inclusive.  

Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:

wherein the  density of the funnel-shaped openings is adjusted by an addition of aluminum, a material proportion of aluminum in the starting region lying between 1% inclusive and 10% inclusive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.